 1   Nathan J. Arnold, WSBA No. 45356
 2   Cloutier Arnold Jacobowitz, PLLC
     2701 First Ave., Ste. 200
 3   Seattle, WA 98121
 4   113 East Woodin Ave., Ste. 200
     Chelan, WA 98816
 5   (206) 799-4221
 6   Nathan@CAJLawyers.com

 7
 8
 9
10                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
11                                         )
        KENNETH R. EVANS, an               )
12      individual,                        ) Case No. 2:19-cv-00288-TOR
                                           )
13                             Plaintiff,  ) MOTION FOR PRELIMINARY
                                           )
14         v.                              ) INJUNCTION OF TRUSTEE’S
                                           ) SALE
15      SHELLPOINT MORTGAGE                )
        SERVICES aka NEWREZ, LLC, a        )
16      Delaware corporation; MTC          ) 12/6/2019
        FINANCIAL, dba TRUSTEE             ) With Oral Argument: 9:00 a.m.
17      CORPS, a California Corporation;   )
        and THE BANK OF NEW YORK           )
18      MELLON FKA THE BANK OF             )
        NEW YORK AS TRUSTEE FOR            )
19      THE CERTIFICATEHOLDERS             )
        CWABS, INC., ASSET-BACKED          )
20      CERTIFICATES, SERIES 2006-21. )
                                           )
21                             Defendants. )

22                                    I. INTRODUCTION
23         Despite the Statute of Limitations having run, Plaintiff, Kenneth R. Evans
24
     (“Evans”), is threatened, for the fourth time, with the imminent loss of his home. Mr.
25

                                                        CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                      Seattle, Washington 98121
     TRUSTEE’S SALE- 1                                      113 East Woodin Ave., Ste. 200
                                                                  Chelan, WA 98816
                                                                     (206) 866-3230
 1   Evans brings this action to enjoin this latest trustee’s sale, scheduled for December 13,

 2   2019, to prevent irreparable harm, while the Court determines the party’s respective
 3
     rights.
 4
 5                                   II. STATEMENT OF FACTS
 6             Kenneth Evans lives at 155 Washington Street in Manson, Washington, which
 7
     he owns in fee simple, since December 2006. Verified Complaint ¶ 9. Evans was first
 8
 9   threatened with the loss of his home during the Countrywide mortgage crisis of 2008,
10   by Notice of Default which Evans’ was led to believe he cured. Id. ¶ 13. On June 3,
11
     2010 a Notice of Trustee Sale (the “2010 Notice”) was recorded against Evans’ home.
12
13   Verified Complaint Exhibit A, recorded with Chelan County at AFN Instrument No.
14   2324292. Id. ¶ 14. The 2010 Notice set a foreclosure sale date of September 3, 2010
15
     and stated the loan could not be reinstated after August 23, 2010. Id. ¶ 15 & 17. The
16
17   September 2010 foreclosure sale did not occur. Id. ¶ 18.
18             Six months after the first foreclosure sale was to take place, on February 2, 2011,
19
     a new Notice of Trustee Sale (the “2011 Notice”) was recorded against Evans’ home.
20
21   Verified Complaint Exhibit B, recorded with Chelan County at Instrument No.
22   2337809. Id. ¶ 19. With like language, the 2011 Notice stated that reinstatement could
23
     not be had after April 20, 2011 and set a foreclosure sale date of May 6, 2011. Id. ¶ 20
24
25   & 22. Id. Plaintiff Evans brought a case in Chelan County (removed to federal court)

                                                             CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                     2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                           Seattle, Washington 98121
     TRUSTEE’S SALE- 2                                           113 East Woodin Ave., Ste. 200
                                                                       Chelan, WA 98816
                                                                          (206) 866-3230
 1   after the reinstatement cutoff date to restrain the sale, and the May 6, 2011 sale did not

 2   occur. ¶ 24–26. Instead, on September 20, 2011 a Notice of Discontinuance of Trustee
 3
     Sale was recorded with the County. Verified Complaint Exhibit C, recorded with
 4
 5   Chelan County at Instrument No. 2349367. Id. ¶ 27.
 6         More than six years went by, and on April 23, 2019, another Notice of Trustee
 7
     Sale was recorded, naming the current beneficiary as “The Bank of New York Mellon
 8
 9   FKA The Bank of New York as Trustee for the Certificateholders CWABS, Inc., Asset-
10   Backed Certificates, Series 2006-21,” the current trustee as “MRC Financial Inc., dba
11
     Trustee Corps,” and the current servicer as “NewRez LLC KA New Penn Financial,
12
13   LLC DBA Shellpoint Mortgage Servicing,” (the “2019 Notice”). Verified Complaint
14   Exhibit D, recorded with Chelan County at Instrument No. 2494919. Id. ¶ 29.
15
           Mr. Evans filed this case and moved to restrain the sale in Chelan County
16
17   Superior Court. (Dkt. No. 1-1). The motion was not heard, because Defendants
18   voluntarily rescheduled the sale and removed the case to this Court. (Dkt. No. 1);
19
     Declaration of Nathan J. Arnold ¶ 2, filed herewith. The new sale date noticed by
20
21   Defendants is December 14, 2019. Declaration of Nathan J. Arnold ¶ 3 & Exh. A. The
22   monthly premium allegedly due on the note is $3,805.02. Id. ¶ 3 & Exh. B.
23
                              III.   STATEMENT OF THE ISSUES
24
25         Should a non-judicial foreclosure take place where the applicable Statute of

                                                          CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                  2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                        Seattle, Washington 98121
     TRUSTEE’S SALE- 3                                        113 East Woodin Ave., Ste. 200
                                                                    Chelan, WA 98816
                                                                       (206) 866-3230
 1   Limitation has run? No.

 2                              IV.    EVIDENCE RELIED UPON
 3
           This motion relies upon the Verified Complaint filed in this matter and exhibits
 4
     thereto, and the Declaration of Nathan J. Arnold filed herewith.
 5
 6                                         V. ARGUMENT
 7
        A. Standards for Injunction
 8
           Washington law provides for an injunction where a party has (1) a clear legal and
 9
10   equitable right; (2) a well-grounded fear of immediate invasion of that right; and (3)
11
     that the acts complained of are either resulting in or will result in actual and substantial
12
13   injury to him. RCW 7.40.020; Kucera v. Dep’t of Transportation, 140 Wash.2d 200,

14   209-210, 995 P.2d 63 (2000). It is well-established in Washington law that the
15
     appropriate way, and often the only way, to raise objections to a serious flaw in non-
16
17   judicial foreclosure proceedings, is by a lawsuit and motion to restrain the sale, filed

18   before the sale. Brown v. Household Realty Corp., 146 Wash. App. 157, 164, 189 P.3d
19
     233 (2008) (objections waived because no attempt to restrain sale); see RCW 61.24.127
20
21   (certain claims for damages not waived). A homeowner threatened with an improper

22   trustee’s sale, such as Mr. Evans, meets all three requirements for an injunction: he has
23
     clear legal rights in his home; his rights of possession and quiet enjoyment are
24
25   imminently endangered by the impending sale; and the wrongful sale would result in

                                                            CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                    2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                          Seattle, Washington 98121
     TRUSTEE’S SALE- 4                                          113 East Woodin Ave., Ste. 200
                                                                      Chelan, WA 98816
                                                                         (206) 866-3230
 1   actual and substantial injury in that he would lose his home.

 2         Federal procedure, similarly, allows the Court to issue an injunction when a
 3
     plaintiff shows “that he is likely to succeed on the merits, that he is likely to suffer
 4
 5   irreparable harm in the absence of preliminary relief, that the balance of equities tips
 6   in his favor, and that an injunction is in the public interest.” Winter v. Nat. Res. Def.
 7
     Council, Inc., 555 U.S. 7, 20, 129 S. Ct. 365, 374, 172 L. Ed. 2d 249 (2008). These
 8
 9   factors may be considered on a “sliding scale,” so that “serious questions going to the
10   merits and a balance of hardships that tips sharply towards the plaintiff can support
11
     issuance of a preliminary injunction, so long as the plaintiff also shows that there is a
12
13   likelihood of irreparable injury and that the injunction is in the public interest.”
14   Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011) (internal
15
     quotation marks omitted).
16
17         Generally speaking, the “irreparable harm” and “balance of hardship” factors
18   are met when a residential homeowner seeks to enjoin foreclosure of his home. For
19
     example, this Court’s sister court noted that:
20
21                failure to issue an injunction will result in the sale of plaintiff's
                  home, a loss that would be irreparable and would not be adequately
22                compensated through an award of money damages. The balance of
23                hardships tips decidedly in favor of issuing an injunction:
                  defendants' financial interests can be adequately protected by
24
                  requiring payments on the loan while this matter is pending, whereas
25                plaintiff's interests would be substantially destroyed if the

                                                            CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                    2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                          Seattle, Washington 98121
     TRUSTEE’S SALE- 5                                          113 East Woodin Ave., Ste. 200
                                                                      Chelan, WA 98816
                                                                         (206) 866-3230
 1                foreclosure sale were to proceed.

 2   McDonald v. OneWest Bank, FSB, C10-1952RSL, 2011 WL 252733, at *3 (W.D.
 3
     Wash. Jan. 25, 2011). Because a lawsuit for an injunction is the only practical way to
 4
 5   prevent abuses by institutional servicers and debt collectors of the otherwise-non-
 6   judicial foreclosure process, the public interest tends to be best served by an injunction
 7
     in such cases. Id. (“the public interest supports a measured and substantive evaluation
 8
 9   of the legal impact of defendants' business practices.”)
10         Thus, the only real variable in such cases is the homeowner’s likelihood of
11
     success on the merits, or as the Cottrell panel put it, whether he raises a serious question
12
13   going to the merits of the case. Here, Mr. Evans raises at least the following serious
14   questions on the merits.
15
        B. The Statute of Limitations Has Run
16
17         The statute of limitations to enforce a promissory note is six years. RCW
18   4.16.040(1). Although the statute of limitation can run separately on each installment
19
     of an installment note, the statute runs on the entire note upon acceleration. 4518 S.
20
21   256th, LLC v. Karen L. Gibbon, P.S., 195 Wash. App. 423, 434-35, 382 P.3d 1 (2016)
22   Here, the 2011 Notice’s express disallowance of reinstatement and demand for the
23
     entire alleged balance of principal, interest, and charges on the note constituted an
24
25   acceleration of the debt, as of no later than April 26, 2011 (if not August 23, 2010, based

                                                           CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                   2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                         Seattle, Washington 98121
     TRUSTEE’S SALE- 6                                         113 East Woodin Ave., Ste. 200
                                                                     Chelan, WA 98816
                                                                        (206) 866-3230
 1   on the 2010 Notice), the date upon which, according to the notice, the note could not be

 2   reinstated and Defendants’ alleged predecessors in interest claimed an immediate right
 3
     to the entire balance. Verified Complaint ¶¶ 16, 21; and see Wash. Fed., N.A. v. Azure
 4
 5   Chelan LLC, 195 Wash. App. 644, 664, 382 P.3d 20, 30 (2016) (debt accelerated by
 6   Notice of Default, despite possibility of reinstatement); but see U.S. Bank N.A. as Tr. of
 7
     Holders of Adjustable Rate Mortgage Tr. 2007-2 v. Ukpoma, 8 Wash. App. 2d 254, 438
 8
 9   P.3d 141, 144–45 (2019) (opposite result on same language).1                         Even assuming,
10   arguendo, that the Statute of Limitations may have been tolled during the pendency of
11
     the 2011 non-judicial foreclosure proceedings, it began to run again no later than
12
13   September 20, 2011, when the Discontinuance of Sale was recorded, ending the
14   non-judicial foreclosure process. From that Discontinuance of Sale date until the April
15
     23, 2019 Notice, was more than six years. Verified Complaint Exhs. C, E.
16
17          At minimum, all installments and charges allegedly more than six years overdue
18   are barred by the statute of limitations, rendering the 2019 Notice greatly inflated and
19
     defective.
20
21       C. Independent of Statute of Limitations, Defendants Impermissibly Sat on Any
22          Rights.
23
24
     1
      The latter case is confusing, not least because it fails to even address the contrary precedent in the
25   same court, even though the panel split on this issue. But neither of these cases addressed
     acceleration by the expiration of the reinstatement period set by a Notice of Trustee’s Sale.
                                                                   CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                           2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                                 Seattle, Washington 98121
     TRUSTEE’S SALE- 7                                                 113 East Woodin Ave., Ste. 200
                                                                             Chelan, WA 98816
                                                                                (206) 866-3230
 1         Laches consists of two elements: (1) inexcusable delay and (2) prejudice to the

 2   other party from such delay. Clark County Pub. Util. Dist. No. 1 v. Wilkinson, 139
 3
     Wash.2d 840, 991 P.2d 1161, 1166 (Wash. 2000).
 4
 5         Mr. Evans has been threatened with the loss of his home since as early as 2008.
 6   Verified Complaint ¶ 13. Mr. Evans believed he has reached an accord and cured that
 7
     earlier default in 2008. Id. But Defendants’ alleged predecessors in interest renewed
 8
 9   their efforts to foreclose two years later, false started, resumed another year later, false
10   started again, and then sat on their rights until a total of eleven (11) years after 2008.
11
     Mr. Evans could have done any number of things, including refinancing or disposing
12
13   of the property and finding a new home, during that time period.
14      D. The Notice is Defective under the Foreclosure Fairness Act
15
           Defendant Shellpoint refused the request by Mr. Evans’ counsel to conduct a
16
17   meeting to compromise under the Foreclosure Fairness Act, required by
18   RCW 61.24.031. Verified Complaint ¶¶ 36–38. The sale should be enjoined, at
19
     minimum, until such time as Defendants satisfy that statute.
20
21          At minimum, the Statute of Limitations has unquestionably run on any
22   installment due six years prior to the 2019 Notice. The 2019 Notice is therefore
23
     defective for overstating the reinstatement amount, required to be stated accurately by
24
25   RCW 61.24.040(1)(f). The sale should be enjoined until, at minimum, such time that

                                                            CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                    2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                          Seattle, Washington 98121
     TRUSTEE’S SALE- 8                                          113 East Woodin Ave., Ste. 200
                                                                      Chelan, WA 98816
                                                                         (206) 866-3230
 1   Defendants provide notice of the actual amount required for Mr. Evans to reinstate his

 2   loan and preserve his home.
 3
        E. Under Statute, Bond should be Set at Monthly Mortgage Premium
 4
 5         Defendants noticed the non-judicial foreclosure sale under the Washington
 6   Deed of Trust Act, RCW ch. 61.24. Under that statute, when a foreclosure sale is
 7
     preliminarily enjoined:
 8
 9                The court shall require as a condition of granting the
                  restraining order or injunction that the applicant pay to the
10                clerk of the court the sums that would be due on the obligation
11                secured by the deed of trust if the deed of trust was not being
                  foreclosed:
12                (a) In the case of default in making the periodic payment of
13                principal, interest, and reserves, such sums shall be the
                  periodic payment of principal, interest, and reserves paid to
14                the clerk of the court every thirty days.
15                (b) In the case of default in making payment of an obligation
                  then fully payable by its terms, such sums shall be the amount
16                of interest accruing monthly on said obligation at the
17                nondefault rate, paid to the clerk of the court every thirty days.
18   RCW § 61.24.130(1). Although Mr. Evans denies that either of these should apply, the
19
     note having long ago been accelerated and gone stale, Defendants’ notice of sale is
20
21   premised on the belief that he is in default of periodic payments. The purpose of an
22   injunction bond is to potentially compensate the restrained party for its loss should the
23
     injunction turn out upon final adjudication to have been unjustly imposed. Mellon v.
24
25   Reg’l Tr. Servs. Corp., 182 Wash. App. 476, 498, 334 P.3d 1120, 1130 (2014).

                                                            CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                    2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                          Seattle, Washington 98121
     TRUSTEE’S SALE- 9                                          113 East Woodin Ave., Ste. 200
                                                                      Chelan, WA 98816
                                                                         (206) 866-3230
 1   Therefore, the appropriate bond is the monthly premium supposedly due on the note,

 2   $3,805.92 per month to be paid into the registry of the Court during the pendency of
 3
     this action.
 4
 5                                     VI.    CONCLUSION
 6          Because the limitations period has run, and for the other reasons set forth above,
 7
     the Court should enjoin the sale of Mr. Evans’ home at least until the parties’ rights can
 8
 9   be fully adjudicated, to avoid irreparable harm.
10
            DATED this 5th day of November 2019.
11
                                      CLOUTIER ARNOLD JACOBOWITZ, PLLC
12
13                                      /s/ Nathan J. Arnold ___________
                                      Nathan J. Arnold WSBA No. 45356
14                                    Emanuel Jacobowitz, WSBA No. 39991
                                      Cloutier Arnold Jacobowitz, PLLC
15                                    2701 First Avenue, Suite 200
                                      Seattle, WA 98121
16                                    (206) 866-3230; Fax (206) 866-3244
                                      Nathan@CAJLawyers.com
17                                    Counsel for Plaintiff
18
19
20
21
22
23
24
25

                                                          CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                  2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                        Seattle, Washington 98121
     TRUSTEE’S SALE- 10                                       113 East Woodin Ave., Ste. 200
                                                                    Chelan, WA 98816
                                                                       (206) 866-3230
                                  CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on November 5, 2019, I electronically filed the foregoing
 3
     with the Clerk of the court using the CM/ECF system which will send notification of
 4
     such filing to those registered with CM/ECF, including the following:
 5
 6         Joseph T McCormick, III
           jmccormick@wrightlegal.net
 7
 8         Michael DeLeo
           mdeleo@prklaw.com
 9
10
           EXECUTED this 5th day of November 2019 at Seattle, Washington.
11
12
13
                                    /s/Nathan J. Arnold
14                                  Nathan J. Arnold, WSBA #45356
15
16
17
18
19
20
21
22
23
24
25

                                                        CLOUTIER ARNOLD JACOBOWITZ, PLLC
                                                                2701 First Ave., Ste. 200
     MOTION FOR PRELIMINARY INJUNCTION OF                      Seattle, Washington 98121
     TRUSTEE’S SALE- 11                                     113 East Woodin Ave., Ste. 200
                                                                  Chelan, WA 98816
                                                                     (206) 866-3230
